Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 12-22-21 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim currently recites the limitation “according to the received clock signal and the received” in lines 8 and 9.  Based on the previous version of the claims, the term “and the received” appears to be merely a typographical error and so, for reasons of compact prosecution, the examiner is interpreting the claim limitations as “according to the received clock signal and the received chip selection signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (US 2009/0309869) in view of Jung (US 2017/0092195).
Regarding claim 1, Umeda (Fig. 1 and 2) discloses a display substrate (1), having a display area (40) and a peripheral area around the display area (seen around 40 in Fig. 1, eg. including 10, 20, and 30 and their wiring), the display substrate comprising:
a plurality of sub-pixels (“liquid crystal pixel Lc” shown in Fig. 1) arranged in an array in the display area (each sub-pixel corresponding to the crossing of data lines and gates lines, as seen in Fig. 1);
an interface circuit (20) located in the peripheral area (20 is in the peripheral area, as seen in Fig. 1) and used to receive target data (called “video data” in [0038]), the target data including a plurality of serial display data (“serial video data signal DATA, sent from the LCD (timing) controller 20” discussed in [0041]);
at least two serial-to-parallel converters (three serial-to-parallel converters, one inside each unit 10 of Fig. 1, and each labelled 11 in Fig. 2) in the peripheral area (10 is in the peripheral area, as discussed above), a serial-to-parallel converter in the at least two serial-to-parallel converters being electrically connected to the interface circuit (connected on the left from the view in Fig. 2, shown receiving “video signal and clock sent from timing controller”) and used to convert the plurality of serial display data into parallel display data (“11 receives a clock CLK and a serial video data signal DATA, sent from the LCD (timing) controller 20, and converts the signal into pixel-based parallel data” as discussed in [0041]);
at least one display driver (10) in the peripheral area (outside of 40, as seen in Fig. 1), the serial-to-parallel converter being electrically connected to the other elements of at least one display driver (11 is connected to the remaining elements of 10 through 12) to provide the parallel display data to the display driver (as “parallel data D00 to D07” as discussed in [0042]), and the display driver being used to output display driving signals (as OUT1-OUT720) to sub-pixels according to the parallel display data (“All of the amplifiers 15 charge or discharge data lines OUT1 to OUT720, in synchronism with falling of the latch pulse signal STB, to deliver selected potentials via the data lines to respective pixels of the liquid crystal cells” as discussed in [0044]).
However, Umeda only teaches wherein the serial-to-parallel converters 11 are inside of, and part of, the display drivers 10 (as seen in Fig. 2), and so only teaches the serial-to-parallel converter being electrically connected “to the other elements of” at least one display driver, and fails to teach or suggest “the serial-to-parallel converter being electrically connected to at least one display driver.”
Jung discloses a display substrate wherein various elements, including a converter, may be located either inside or outside of the display driver (as discussed in [0089], a converter “may be included inside the source driver integrated circuit SDIC, or may be located outside the source driver integrated circuit SDIC”).
Therefore, the combination of Umeda and Jung would provide at least two serial-to-parallel converters (the serial-to-parallel converters 11 of Umeda, separated and located outside of 10 as taught by Jung) and at least one display driver (10 of Jung), the serial-to-parallel converter being electrically connected to at least one display driver (11 is connected to 10 to provide signals D00-D07 and CLK1 to 12, similarly to as shown in Fig. 2 of Jung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda so the serial-to-parallel converter is located outside of the one display driver and the serial-to-parallel converter being electrically connected to at least one display driver as taught by Jung because this would allow the serial-to-parallel converter to be repaired or replaced separately from the display driver, reducing the costs of repairs.

Regarding claim 12, Umeda (Fig. 1 and 2) discloses a driving method comprising 
receiving, by an interface circuit (20), target data (called “video data” in [0038]);
obtaining, by the interface circuit (20), a plurality of serial display data from the target data (the video data includes “serial video data signal DATA” as discussed in [0041]); and
outputting, by the interface circuit (20), the plurality of serial display data (“serial video data signal DATA, sent from the LCD (timing) controller 20” discussed in [0041]) to the at least two (three serial-to-parallel converters, one inside each unit 10 of Fig. 1, and each labelled 11 in Fig. 2) serial-to-parallel converters (11, connected on the left from the view in Fig. 2, shown receiving “video signal and clock sent from timing controller”);
converting, by the at least two serial-to-parallel converters (11), obtained respective serial display data into parallel display data (“11 receives a clock CLK and a serial video data signal DATA, sent from the LCD (timing) controller 20, and converts the signal into pixel-based parallel data” as discussed in [0041]);
outputting, by the at least two serial-to-parallel converters (11), parallel display data (output as “parallel data D00 to D07” as discussed in [0042]) to the other elements of at least one display driver (11 is connected to the remaining elements of 10 through 12); and
outputting, by the display driver (10), display driving signals (as OUT1-OUT720) to sub-pixels (“liquid crystal pixel Lc” shown in Fig. 1) according to the obtained parallel display data (“All of the amplifiers 15 charge or discharge data lines OUT1 to OUT720, in synchronism with falling of the latch pulse signal STB, to deliver selected potentials via the data lines to respective pixels of the liquid crystal cells” as discussed in [0044]).
However, Umeda only teaches wherein the serial-to-parallel converters 11 are inside of, and part of, the display drivers 10 (as seen in Fig. 2), and so only teaches the serial-to-parallel converter being electrically connected “to the other elements of” at least one display driver, and fails to teach or suggest “outputting, by the at least two serial-to-parallel converters, parallel display data to at least one display driver.”
Jung discloses a display substrate wherein various elements, including a converter, may be located either inside or outside of the display driver (as discussed in [0089], a converter “may be included inside the source driver integrated circuit SDIC, or may be located outside the source driver integrated circuit SDIC”).
Therefore, the combination of Umeda and Jung would provide at least two serial-to-parallel converters (the serial-to-parallel converters 11 of Umeda, separated and located outside of 10 as taught by Jung) and at least one display driver (10 of Jung), and a method including outputting, by the at least two serial-to-parallel converters, parallel display data to at least one display driver (11 is connected to 10 and outputs signals D00-D07 and CLK1 to 12, similarly to as shown in Fig. 2 of Jung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda so the serial-to-parallel converter is located outside of the one display driver and the serial-to-parallel converter outputting parallel display data to at least one display driver as taught by Jung because this would allow the serial-to-parallel converter to be repaired or replaced separately from the display driver, reducing the costs of repairs.

Regarding claim 2, Umeda and Jung disclose a display substrate as discussed above, and Umeda further discloses wherein the display substrate further comprises a plurality of data lines (eg. OU!1-OUT720) extending in a first direction (vertically in Fig. 1) and a plurality of gate signal lines (GATE1, GATE2, etc. as discussed in [0050]) extending in a second direction (horizontally in Fig. 1), and the first direction and the second direction intersect (for example, shown intersecting at the pixel in Fig. 1);
a data line in the plurality of data lines is used to output a display driving signal to at least one sub-pixel (“charge or discharge data lines OUT1 to OUT720, in synchronism with falling of the latch pulse signal STB, to deliver selected potentials via the data lines to respective pixels” as discussed in [0044]), and a gate signal line in the plurality of gate signal lines is used to output a row gate signal (from 30) to at least one sub-pixel (“transfer data corresponding to one gate signal line” discussed in [0042]).

Regarding claim 3, Umeda and Jung disclose a display substrate as discussed above, and Umeda further discloses wherein a number of the at least one display driver is N, and N is an integer greater than or equal to 2 (as seen in Fig. 1, N=3);
each display driver is connected to at least one data line (each display driver is connected to 720 data lines, as seen in Fig. 2), and the display driver outputs a display driving signal in the display driving signals to sub-pixels through the at least one data line (using 15 to “charge or discharge data lines OUT1 to OUT720” as discussed above, and in [0044]);
the serial-to-parallel converters are connected to the display drivers in one-to-one correspondence (as seen in Fig. 2, each source driver is connected to a single serial-to-parallel converter 11).

Regarding claim 4, Umeda and Jung disclose a display substrate as discussed above, and Umeda further discloses wherein the display substrate further comprises a gate circuit (30) in the peripheral area (as seen in Fig. 1), and the gate circuit is connected to at least one of the gate signal lines (the gate lines are connected to the right side of 30, as seen in Fig. 1), and outputs the row gate signal to the at least one gate signal line (“gate driving signals GATE1, GATE2 and so forth” discussed in [0050]).

Regarding claim 11, Umeda and Jung disclose a display substrate as discussed above, and Umeda further discloses a display panel, comprising the display substrate as discussed above (“flat panel display” discussed in [0003]).

Regarding claim 13, Umeda and Jung disclose a driving method as discussed above, and Umeda further discloses wherein the display substrate further comprises a plurality of data lines (eg. OU!1-OUT720);
outputting, by the display driver (10), display driving signals (as OUT1-OUT720) to sub-pixels (“liquid crystal pixel Lc” shown in Fig. 1) according to the obtained parallel display data (“All of the amplifiers 15 charge or discharge data lines OUT1 to OUT720, in synchronism with falling of the latch pulse signal STB, to deliver selected potentials via the data lines to respective pixels of the liquid crystal cells” as discussed in [0044]), includes:
outputting, by each display driver (10), a display driving signal in the display driving signals to at least one sub-pixel through at least one data line according to the obtained parallel display data (“charge or discharge data lines OUT1 to OUT720, in synchronism with falling of the latch pulse signal STB, to deliver selected potentials via the data lines to respective pixels” as discussed in [0044]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda and Jung as applied to claims 1 and 12 above, and further in view of Kim et al. (US 2012/0235964).
Regarding claim 5, Umeda and Jung disclose a display substrate as discussed above, and Umeda further discloses wherein the interface circuit includes at least two data output terminals (20 outputs on a first terminal, outputting “clock,” and a second terminal, outputting “data and control signal,” as seen in Fig. 1) connected to the serial-to-parallel converters (each of the serial-to-parallel converters 11 receives the “CLK” and “DATA” signals as seen in the top left of Fig. 2, see also [0041]) in one-to-one correspondence (Fig. 1 shows how both clock and data terminals, output from 20, are attached to each of the serial-to-parallel converters 11 corresponding to each source driver 10);
the interface circuit is further used to output the target data to the serial-to-parallel converters through the data output terminals (specifically, along the second terminal outputting “data”) according to a received clock signal (“clock signal” discussed in [0038]).
However, Umeda and Jung fail to teach or suggest wherein the interface circuit is further used to output the target data to the serial-to-parallel converters through the data output terminals according to “a received chip selection signal.”
Kim (Fig. 2-4) discloses a display substrate wherein an interface circuit (eg. similar to 100 in Fig. 1) is used to output the target data (on data line SDA) to the driving chips (210A, 210B, and 210C) through the data output terminals (connected to SDA on the top of each of 210A, 210B, and 210C, as seen in Fig. 2) according to a received chip selection signal (“transmission/reception unit configured to perform the serial communication with the memory in response to a communication enable signal (I2C_EN) supplied from the signal processing unit” discussed in [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda and Jung so the interface circuit further uses a chip selection signal to output the target data to the serial-to-parallel converters through the data output terminals to the correct serial-to-parallel converter as taught by Kim because this prevents an incorrect circuit from receiving and processing the transmitted data using IC communication (see [0006]).

Regarding claim 14, Umeda and Jung disclose a driving method as discussed above, and Umeda further discloses wherein outputting, by the interface circuit, the plurality of serial display data to the serial-to-parallel converters, includes:

outputting, by the interface circuit, the plurality of serial display data to the serial-to-parallel converters (specifically, along the second terminal outputting “data”) according to a received clock signal (“clock signal” discussed in [0038]).
However, Umeda and Jung fail to teach or suggest wherein the method further comprises outputting, by the interface circuit, the plurality of serial display data to the serial-to-parallel converters according to “a received chip selection signal.”
Kim (Fig. 2-4) discloses a display method comprising outputting, by the interface circuit (eg. similar to 100 in Fig. 1), the plurality of serial display data (on data line SDA) to the driving chips (210A, 210B, and 210C) according to a received chip selection signal (“transmission/reception unit configured to perform the serial communication with the memory in response to a communication enable signal (I2C_EN) supplied from the signal processing unit” discussed in [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda and Jung so the method further includes outputting, by the interface circuit, the plurality of serial display data to the serial-to-parallel converters according to a received clock signal and a received chip selection signal as taught by Kim because this prevents an incorrect circuit from receiving and processing the transmitted data using IC communication (see [0006]).

Claims 6, 7, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda and Jung as applied to claim 1 above, and further in view of Harada (US 2010/0128019).
Regarding claim 6, Umeda and Jung disclose a display substrate as discussed above, however fail to teach or suggest wherein the target data further include address information, and the address information includes S address data, and S is an integer greater than or equal to 2;
the interface circuit is further used to obtain the address information in the target data;
the interface circuit is further used to output at least some of the S address data to at least one serial-to-parallel converter through at least one data output terminal according to the received clock signal and the received chip selection signal.
Harada (Fig. 2 and 3) discloses a display substrate wherein the target data further include address information (“serial data (SDI) includes… a partial start address, a partial end address” as discussed in [0029]), and the address information includes S address data (a first “partial start address,” and a second “partial end address”), and S is an integer greater than or equal to 2 (in this example, S is equal to 2);
the interface circuit (7) is further used to obtain the address information in the target data (“a partial start address, a partial end address… is sequentially inputted to the receiver circuit 7” as discussed in [0029]);
the interface circuit (7) is further used to output at least some of the S address data (SDI is transmit to 13 via 11c, as seen in Fig. 3) to at least one serial-to-parallel converter (13) through at least one data output terminal (eg. connected to 11c) according to the received clock signal (“in synchronism with the serial clock (SCLK)” discussed in [0029]) and the received chip selection signal (“While the chip select signal (CS) is "ON" state, the receiver circuit 7 processes the array control signals” as discussed in [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda and Jung so the target data further include address information as taught by Harada because this allows only a portion of the display to display an image, lowering power consumption (see [0006]).

Regarding claim 7, Umeda, Jung, and Harada disclose a display substrate as discussed above, and Harada further discloses wherein the interface circuit (7) is used to output the S address data (SDI is transmit to 13 via 11c, as seen in Fig. 3) to one serial-to-parallel converter (13) through one data output terminal (eg. connected to 11c);
or the interface circuit is used to output the S address data to a plurality of serial-to- parallel converters through a plurality of data output terminals, address data output from different data output terminals are different, and a total number of the address data output from all the plurality of data output terminals is S (this limitation is not being examined due to the alternative language “or”).
It would have been obvious to one of ordinary skill in the art to combine Umeda, Jung, and Harada for the same reasons as discussed above.

Regarding claim 9, Umeda, Jung, and Harada disclose a display substrate as discussed above, and Harada further discloses wherein the target data further include mode information (“serial data (SDI) includes a display mode signal” as discussed in [0029]), and the mode information includes J mode data (either “partial mode” or “whole display mode” as discussed in [0030]), and J is an integer greater than or equal to 2 (in this example, J is equal to 2);
the interface circuit (7) is further used to obtain the mode information in the target data (the “display mode signal… is sequentially inputted to the receiver circuit 7” as discussed in [0029]);
the interface circuit (7) is further used to output at least some of the J mode data (SDI is transmit to 13 via 11c, as seen in Fig. 3) to at least one serial-to-parallel converter (13) through at least one data output terminal (eg. corresponding to 11c) according to the received clock signal (“in synchronism with the serial clock (SCLK)” discussed in [0029]) and the received chip selection signal (“While the chip select signal (CS) is "ON" state, the receiver circuit 7 processes the array control signals” as discussed in [0028]).
It would have been obvious to one of ordinary skill in the art to combine Umeda, Jung, and Harada for the same reasons as discussed above.

Regarding claim 15, Umeda and Jung disclose a driving method as discussed above, however fail to teach or suggest wherein the target data further include address information, and the address information includes S address data, and S is an integer greater than or equal to 2;
the method further includes:
obtaining, by the interface circuit, the address information in the target data; and
outputting, by the interface circuit, the S address data to one serial-to-parallel converter according to the received clock signal and the received chip selection signal;
or, outputting, by the interface circuit, the S address data to a plurality of serial-to-parallel converters, address data received by different serial-to-parallel converters being different, and a total number of the address data received by all the plurality of serial-to-parallel converters being S.
Harada (Fig. 2 and 3) discloses a driving method wherein the target data further include address information (“serial data (SDI) includes… a partial start address, a partial end address” as discussed in [0029]), and the address information includes S address data (a first “partial start address,” and a second “partial end address”), and S is an integer greater than or equal to 2 (in this example, S is equal to 2);
the method further includes:
obtaining, by the interface circuit (7), the address information in the target data (“a partial start address, a partial end address… is sequentially inputted to the receiver circuit 7” as discussed in [0029]); and
outputting, by the interface circuit (7), the S address data (SDI is transmit to 13 via 11c, as seen in Fig. 3) to one serial-to-parallel converter (13) according to the received clock signal (“in synchronism with the serial clock (SCLK)” discussed in [0029]) and the received chip selection signal (“While the chip select signal (CS) is "ON" state, the receiver circuit 7 processes the array control signals” as discussed in [0028]);
or, outputting, by the interface circuit, the S address data to a plurality of serial-to-parallel converters, address data received by different serial-to-parallel converters being different, and a total number of the address data received by all the plurality of serial-to-parallel converters being S (this limitation is not being examined due to the alternative language “or”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda and Jung so the target data further include address information as taught by Harada because this allows only a portion of the display to display an image, lowering power consumption (see [0006]).

Regarding claim 16, Umeda and Jung disclose a driving method as discussed above, however fail to teach or suggest wherein the target data further include mode information, and the mode information includes J mode data, and J is an integer greater than or equal to 2;
the method further includes:
obtaining, by the interface circuit, the mode information in the target data; and
outputting, by the interface circuit, at least some of the J mode data to at least one serial-to-parallel converter according to the received clock signal and the received chip selection signal.
Harada (Fig. 2 and 3) discloses a driving method wherein target data (“serial data” SDI) further include mode information (“serial data (SDI) includes a display mode signal” as discussed in [0029]), and the mode information includes J mode data (either “partial mode” or “whole display mode” as discussed in [0030]), and J is an integer greater than or equal to 2 (in this example, J is equal to 2);
the method further includes:
obtaining, by the interface circuit (7), the mode information in the target data (the “display mode signal… is sequentially inputted to the receiver circuit 7” as discussed in [0029]); and
outputting, by the interface circuit (7), at least some of the J mode data (SDI is transmit to 13 via 11c, as seen in Fig. 3) to at least one serial-to-parallel converter (13) according to the received clock signal (“in synchronism with the serial clock (SCLK)” discussed in [0029]) and the received chip selection signal (“While the chip select signal (CS) is "ON" state, the receiver circuit 7 processes the array control signals” as discussed in [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda and Jung so the target data further include mode information as taught by Harada because this allows only a portion of the display to display an image, lowering power consumption (see [0006]).

Regarding claim 17, Umeda, Jung, and Harada disclose a display substrate as discussed above, and Harada further discloses wherein the interface circuit (7) is used to output the J mode data (SDI is transmit to 13 via 11c, as seen in Fig. 3) to one serial-to-parallel converter (13) through one data output terminal (eg. corresponding to 11c),
or the interface circuit is used to output the J mode data to a plurality of serial-to-parallel converters through a plurality of data output terminals, mode data output from different data output terminals are different, and a total number of the mode data output from all the plurality of data output terminals is J (this limitation is not being examined due to the alternative language “or”).
It would have been obvious to one of ordinary skill in the art to combine Umeda, Jung, and Harada for the same reasons as discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda and Jung as applied to claim 1 above, and further in view of Yamagata et al. (US 2008/0218389).
Regarding claim 10, Umeda and Jung disclose a display substrate as discussed above, however fail to provide specific details about the serial-to-parallel converters.
Yamagata (Fig. 1) discloses a display substrate wherein a serial-to-parallel converter (121) includes a plurality of cascaded D flip-flops (D flip-flops 121a, 121b, 121c… 121h are cascaded as seen in Fig. 1);
an output terminal of a previous stage D flip-flop is electrically connected to an input terminal of an adjacent next stage D flip-flop (for example, the output “Q” terminal of 121a is connected to the input “D” terminal of 121b);
an input terminal of a first stage D flip-flop is electrically connected to a corresponding data output terminal (the input “D” terminal of 121a is connected to the data output terminal SDI of 110);
an output terminal of each D flip-flop in a same serial-to-parallel converter is electrically connected to a same display driver (the output terminals “Q” of each flip-flop are each output as PD0-PD7 to the same display driver 130, as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda and Jung so the serial-to-parallel converters include a plurality of cascaded D flip-flops that are electrically connected to a same display driver as taught by Yamagata because this allows serial data to be converted into parallel data which can be properly displayed (see [0005]).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, Umeda, Jung, and Harada disclose a display substrate as discussed above, and Harada further discloses wherein the display substrate further comprises:
a decoder (8) located in the peripheral area (seen outside the pixel display area in Fig. 1), the decoder being electrically connected to at least one serial-to-parallel converter (for example, via 7, as seen in Fig. 1), and used to generate a row gate signal (“8 generates a signal which specifies a range of the address lines driven by the gate driver circuit 5” as discussed in [0027]); and
a gate circuit (5) electrically connected to the decoder (5 shown on the right of 8, and connected, in Fig. 1), and wherein the decoder is further used to output the row gate signal to the gate circuit (as discussed above, 8 generates a signal for the gate driver to control which gate lines are driven, while the gate driver circuit is used “to supply gate signals to gate lines” is discussed in [0010]).
However, Harada only teaches the decoder receiving the S address data from the interface circuit (7) and so fails to teach or suggest wherein the decoder is “used to receive the S address data output from the at least one serial-to-parallel converter.”

Therefore, none of the currently cited references of record teaches or suggest wherein the decoder is “used to receive the S address data output from the at least one serial-to-parallel converter” when combined with each of the other currently cited claim limitations.

Regarding claim 18, Umeda, Jung, and Harada disclose a display substrate as discussed above, however fail to teach or suggest wherein the display substrate further comprises:
a mode controller located in the peripheral area, the mode controller being electrically connected to at least one serial-to-parallel converter, and used to receive the J mode data output from the at least one serial-to-parallel converter and electrically connect a first control signal terminal and a second control signal terminal in the display substrate according to the J mode data.

Luo et al. (US 2006/0262065) discloses a display substrate comprising a mode controller (511) located in the peripheral area (as part of the source driver 50, similarly to as discussed above regarding Umeda), the mode controller being electrically connected to at least one serial-to-parallel converter (as seen in Fig. 6, 511 is connected to 512), and used to receive the J mode data (DINT, see [0022] which discusses how “mode control signal DINT is used to indicate two respective transmission states”) and electrically connect a first control signal terminal (eg. the pixel data output terminals on 21, shown on the right side of 343 in Fig. 3) and a second control signal terminal (eg. the pixel data input terminals for the source drivers, eg. seen on the top of 220, 221, etc. in Fig. 2) in the display substrate according to the J mode data (for example, when “the state of the mode control signal DINT is set as the data mode (such as a low level)” then “the pixel data are sequentially transmitted to their corresponding source drivers” and so the first control terminal, outputting the pixel data from 21, is connected to the second control terminal, receiving the pixel data at the source drivers).
However, Luo only teaches the mode controller is used to receive the J mode data output from a “parallel to serial unit” (343) in the interface circuit (7) and so fails to teach or suggest wherein the decoder is used to receive the J mode data output from the at least one “serial-to-parallel converter.”

Therefore, none of the currently cited references of record teaches or suggest wherein the mode controller is “used to receive the J mode data output from the at least one serial-to-parallel converter” when combined with each of the other currently cited claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al. (US 2014/0118371) discloses a display substrate with a chip selection signal (BRST, see [0040]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691